DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment, filed 12/28/2020, has been entered.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicants argue the prior art fails to teach “the bonding part and the connecting part are made of a same conductive layer.”
Applicants further point to the limitation “the connecting part CTR does not overlap the bonding part BR in the top view,” however this limitation is not present in claim 1, so it is not given any weight.  Even if this was given any weight, it is not a persuasive argument, because applicant has simply chosen to label portions of the interconnect as a connecting part and a bonding part.  When looking at Fig. 3 of Mercier, connecting part (74) is formed on a side portion of the bonding part (72 or 70) and therefore it can be labeled such that a portion of the connecting portion (74) does not overlap the bonding part.
Applicants further argue that “the conductive via 74 is an electrically connecting structure between the conductive pad 70 and the conductive track 72. Thus, person skilled in the art cannot make the conductive pad 70 and the conductive via 74 belong to the same conductive layer due to the electrical connection between the conductive pad 70 and the conductive track 72.  
This is not found to be persuasive, as it is unclear why the connecting part (74) which connects the bonding pad (70) and an underlying metal layer (72) cannot be made into a single layer, as this is exactly the structure applicant discloses, only 74 and 70 are made in a single step.  
Applicants arguments regarding Noh, Park, Hajjar, and Park ‘265 not disclosing the bonding part and the connecting part made of the same conductive layer are not found to be persuasive as well.
Park (Fig. 3) teaches a metal layer (117) that has a bonding part (117) and a connecting part (117b), wherein both portions are formed of the same conductive layer.
Noh (Fig. 1) teaches a metal layer (ANO) with a bonding part (flat portion) and a connecting part (portion connected to D1) that are formed of the same conductive layer.
Lin (Fig. 1) teaches a plurality of metal layers (48) with bonding parts and connecting parts that are both flat and vertical, as well as layers (86) with similar properties that are formed of the same conductive layer.
Applicants amendment claims a well-known arrangement for a metal layer that has a flat portion for bonding and a vertical portion for connecting to an underlying layer, that is present in the prior art previously presented, as such the a rejection is provided below in view of 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al (US 2017/0133356 hereinafter Mercier) in view of Park et al (US 2008/0043160 hereinafter Park) or Noh et al (US 20170186781 hereinafter Noh or Lin et al (US 2012/0193785 hereinafter Lin).
With respect to claim 1, Mercier (Fig. 2) teaches an electronic device, comprising: 
a substrate (60); ([0065]) 
a first circuit (66) disposed on the substrate (60); ([0066-0069])
a plurality of bonding pads (70, 74) disposed on the substrate (60), wherein at least one of the bonding pads comprises a bonding part (70) and a connecting part (74), and the bonding part (70) is electrically connected to the first circuit through the connecting part (74); ([0068-0072] the circuitry is used to control the light emitting chip (6), the bond pads (70,74) are the pads that correspond to the connection bumps (86), and the transistors are electrically connected to the bonding pads) and 
a light emitting unit (6) disposed on the substrate (60) and corresponding to the bonding part (70,74) , and the light emitting unit (6) being electrically connected to the first circuit (66) through at least one of the bonding pads (70,74); ([0066-0070] the optoelectronic chip (6) is connected to the control circuitry through the bumps (86) and the bond pads (70, 74)
wherein at least a portion of the first circuit (66) is located between two of the bonding pads (70,74) in a top view. (Fig 2. [0066-0072] the transistors (66) of the first circuit are located between the two bond pads (70, 74) that correspond to the two bumps (86) in a top view)
Mercier fails to explicitly disclose wherein the bonding part and the connecting part are made of a same conductive layer.
Park (Fig. 3) teaches a metal layer (117) that has a bonding part (117) and a connecting part (117b), wherein both portions are formed of the same conductive layer.
Noh (Fig. 1) teaches a metal layer (ANO) with a bonding part (flat portion) and a connecting part (portion connected to D1) that are formed of the same conductive layer.
Lin (Fig. 1) teaches a plurality of metal layers (48) with bonding parts and connecting parts that are both flat and vertical, as well as layers (86) with similar properties that are formed of the same conductive layer.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the bonding part and connecting part of Mercier of a single conductive layer as taught by Park, Noh, and/or Lin, as this is a well-known configuration in the semiconductor art that can reduce manufacturing costs by reducing the number of deposition steps required. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 2, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the first circuit (66) does not overlap the bonding part (70, 74) in the top view. (Fig. 2 [0068-0072])
With respect to claim 3, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the first circuit (66) comprises a switching component, and the switching component does not overlap the bonding part in the top view. (Fig. 2 [0066] the first circuit is comprised of MOS transistors, which are switching components)
With respect to claim 9, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, further comprising a second circuit, wherein at least a portion of the second circuit (66) is located between two of the bonding pads (70, 74) in the top view, and the light emitting unit (6) is electrically connected to the second circuit through at least one of the bonding pads (70, 74). (Fig. 1 [0050-0072] specifically [0054] the device comprises a of assemblies, wherein each assembly as shown in Fig. 2 can be replicated for assemblies G2 and G3, therefore the device comprises a second circuit formed in the same manner as the first circuit.) 
With respect to claim 10, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, but fails to explicitly disclose further comprising a connecting line (78), wherein the first circuit (66) and the connecting line (78) partially overlaps at least one of the bonding pads (70, 74) in the top view. ([0071-0075])
Mercier fails to explicitly disclose wherein the first circuit is electrically connected to a power source or a chip through the connecting line.
However, Mercier teaches wherein the connecting line is electrically connected to an external circuit such as a printed circuit board.  ([0075], [0133] further the control chip supplies an AC power supply)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that the external connection provided by the connecting line would be to either a power source or an external circuit chip provided on a printed circuit board, as this allows for further control and capabilities of the control chip.  ([0075, 0133])
With respect to claim 11, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein a ratio of an overlapping area of the bonding part and the first circuit to an area of the bonding part is greater than or equal to 0 and less than or equal to 0.5. (The bonding part does not overlap the first circuit, therefore the ratio is 0)
With respect to claim 12, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the light emitting unit (7) overlaps the first circuit (66) in the top view. (Fig. 2)
With respect to claim 13, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the light emitting unit (7) comprises a first light-emitting diode chip and a second light-emitting diode chip. ([0041] the light emitting unit (7) comprises a plurality of light emitting diode assemblies (chips))
With respect to claim 14, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 13, wherein the first light-emitting diode chip and the second light-emitting diode chip emit lights with different colors. ([0100] the light emitting assemblies emit light of a different color)
With respect to claim 15, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 13, wherein the light emitting unit emits a monochromatic light or a mixed light. ([0100] the light emitting unit (7) emits a mixed light)
With respect to claim 16, Mercier (Fig. 2) teaches an electronic device, comprising: a first light emitting structure, comprising: 
a substrate (60); ([0065]) 
a first circuit (66) disposed on the substrate (60); ([0066-0069])
a plurality of bonding pads (70, 74) disposed on the substrate (60), wherein at least a portion of the first circuit (66) is located between two of the bonding pads (70, 74) in a top view, at least one of the bonding pads (70, 74) comprises a bonding part (70) and a connecting part (74), and the bonding part (70) is electrically connected to the first circuit through the connecting part (74); ([0068-0072] the circuitry is used to control the light emitting chip (6), the bond pads (70,74) are the pads that correspond to the connection bumps (86), and the transistors are electrically connected to the bonding pads; Fig 2. [0066-0072] the transistors (66) of the first circuit are located between the two bond pads (70, 74) that correspond to the two bumps (86) in a top view) and 
a light emitting unit (6) disposed on the substrate (60) and corresponding to the bonding part (70,74) , and the light emitting unit (6) being electrically connected to the first circuit (66) through at least one of the bonding pads (70,74); ([0066-0070] the optoelectronic chip (6) is connected to the control circuitry through the bumps (86) and the bond pads (70, 74)
an opposite substrate (36) disposed adjacent to the first light emitting structure (7). ([0099] supporting handle substrate (36) made of transparent sapphire or glass is formed adjacent to the first light emitting structure)
Mercier fails to explicitly disclose wherein the bonding part and the connecting part are made of a same conductive layer.
Park (Fig. 3) teaches a metal layer (117) that has a bonding part (117) and a connecting part (117b), wherein both portions are formed of the same conductive layer.
Noh (Fig. 1) teaches a metal layer (ANO) with a bonding part (flat portion) and a connecting part (portion connected to D1) that are formed of the same conductive layer.
Lin (Fig. 1) teaches a plurality of metal layers (48) with bonding parts and connecting parts that are both flat and vertical, as well as layers (86) with similar properties that are formed of the same conductive layer.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the bonding part and connecting part of Mercier of a single conductive layer as taught by Park, Noh, and/or Lin, as this is a well-known configuration in the semiconductor art that can reduce manufacturing costs by reducing the number of deposition steps required. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Noh.
With respect to claim 4, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the first circuit comprises (66) a switching component, wherein the switching component (66) does not overlap the bonding part (70, 74) in the top view. (Fig. 2 [0068-0072] the first circuit comprises a switching transistor)
Mercier fails to explicitly disclose wherein the switching component comprises a gate electrode and a channel layer, the channel layer has a channel region corresponding to the gate electrode, and the channel region does not overlap the bonding part in the top view.
Noh (Fig. 1), in a related art application, teaches a switching device is a transistor for use in controlling a light emitting device, wherein the transistor comprises a gate electrode (G1) and a channel layer (A1) that has a channel region (A1) corresponding to the gate electrode (G1). ([0037-0038]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that the CMOS transistor of the first circuit of Mercier would comprise a gate electrode and corresponding channel region as described in Noh, as these are well-known elements of switching transistors in the art, and further it would have been obvious that the channel region would be underlying the gate electrode and therefore would not overlap the bonding part. ([0037-0038]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 19, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 16, wherein the first circuit comprises (66) a switching component, wherein the switching component (66) does not overlap the bonding part (70, 74) in the top view. (Fig. 2 [0068-0072] the first circuit comprises a switching transistor)
Mercier fails to explicitly disclose wherein the switching component comprises a gate electrode and a channel layer, the channel layer has a channel region corresponding to the gate electrode, and the channel region does not overlap the bonding part in the top view.
Noh (Fig. 1), in a related art application, teaches a switching device is a transistor for use in controlling a light emitting device, wherein the transistor comprises a gate electrode (G1) and a channel layer (A1) that has a channel region (A1) corresponding to the gate electrode (G1). ([0037-0038]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that the CMOS transistor of the first circuit of Mercier would comprise a gate electrode and corresponding channel region as described in Noh, as these are well-known elements of switching transistors in the art, and further it would have been obvious that the channel region would be underlying the gate electrode and therefore would not overlap the bonding part. ([0037-0038]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Park.
With respect to claim 5, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, wherein the first circuit comprises a switching component (66), but fails to teach a capacitor, and the capacitor is electrically connected to the switching component.
Park (Fig. 3), in a related art application, teaches circuit for controlling a light emitting device, wherein the first circuit comprises a switching component (transistor) and a capacitor (Cst, C13, Clc), and the capacitor is electrically connected to the switching component (via source/drain 121b). ([0033-0037])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide a capacitor electrically connected to the switching component of Mercier, as taught by Park, as the capacitor can improve the versatility of the first circuit, can advantageously manipulate the voltage required to drive the light emitting device, and achieve desired optical properties for the device. ([0033-0048]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 6, Mercier (Fig. 2) in view of Park/Noh/Lin in view of Park (Fig. 3) teaches the electronic device according to claim 5, wherein the capacitor does not overlap the bonding part in the top view. (Fig. 2, the first circuit does not overlap the bonding part)
With respect to claim 7, Mercier (Fig. 2) in view of Park/Noh/Lin in view of Park (Fig. 3) teaches the electronic device according to claim 5, further comprising an insulating cover layer (68) formed between the capacitor and the light emitting unit (6). ([0067] insulating layers are formed between the first circuit and the light emitting unit)
With respect to claim 8, Mercier (Fig. 2) in view of Park/Noh/Lin in view of Park (Fig. 3) teaches The electronic device according to claim 7, wherein the insulating cover layer (68) covers the connecting part (74) and exposes the bonding part (70). (Fig. 2 [0067-0072] the connecting part (74) is covered by the insulating layer, while the bonding part (70) is exposed)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Park/Noh/Lin in view of Hajjar et al (US 2011/0298843 hereinafter Hajjar).
With respect to claim 17, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 16, but fails to teach further comprising a second light emitting structure disposed adjacent to the first light emitting structure and the opposite substrate.
Hajjar (Fig. 5), in a related art application, teaches wherein a plurality of light emitting devices are provided adjacent to each other to form a tiled display device. ([0033])
It would have been obvious to one having ordinary skill in the art to provide a second light emitting structure adjacent to the first light emitting structure of Mercier, as Hajjar teaches this is a well-known method for forming a larger display device capable of emitting a desired image. ([0033-0034]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 18, Mercier (Fig. 2) in view of Park/Noh/Lin in view of Hajjar (Fig. 5) teaches the electronic device according to claim 17, wherein the electronic device is a tiled electronic device. ([0033] the device is a tiled electronic display device)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Park/Noh/Lin in view of Park et al (US 2016/0035265 hereinafter Park’265).
With respect to claim 20, Mercier (Fig. 2) in view of Park/Noh/Lin teaches the electronic device according to claim 1, but fails to teach further comprising a non-self-luminous panel disposed on the light emitting unit.
Park ‘265, in a related art application, teaches a display panel, wherein when the display panel is a non-luminous display panel, such as an LED, the display panel has a back-light emitting unit provided to supply light to the panel. ([0081])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the light emitting device of Mercier to provide lighting for a non-luminous display device as described in Park ‘265, as this is a well-known function for light emitting devices in the art. ([0081]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898